FLETCHER, Chief Judge
(concurring in the result):
I concur with the majority that the present state of the law is that it is not necessary to instruct as to an accomplice’s testimony where the same has been corroborated. I would further agree with the statement by the majority that an instruction in this area should not be given unless requested.
However, I am convinced that an instruction on the testimony of an accomplice should not be given, requested or not. I believe it is improper to call attention to the testimony of any witness. A general instruction is mandated as to the test of the credibility of all witnesses. Since an instruction of the latter nature was given in the present case, nothing more was v quired.